DETAILED ACTION
Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farnsworth (US 2017/0254626 A1).

	Regarding claim 1, Farnsowrth teaches the powder dispersal system (see abstract and 10) that includes a body (36) that disperses powder into the air (see Figure 4) a mounting structure (50) which mounts the body (36) to the target (20), a securing cap (39 and 29) covers the powder within the body and the dispersal aperture (39 and 27) disperses powdered substance when hit by a projectile.

	Regarding claims 2, 4-5 and 9, Farnsworth teaches:
(Claim 2)  a mounting structure for mounting the body to the target (See item 50 which conforms around 36 and mounts 36 to the outer target 20.
(Claim 4) Figure 4 shows the powder 50 dispersing when impacted by a projectile.
(Claim 5)  Chalk used for the powdered substance is described in [0012].  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, [0012] clearly shows that Chalk is well known in the art as a dispersal agent wherein the use of such is the simple selection of a known material.
(Claim 9)  The holes of Farnsworth (39 and 27) are different in size wherein the use of an adjustable size hole would be considered an obvious matter of design choice.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Kinner (US 2018/0333627 A1).

Regards claims 3 and 6, Kinner teaches clips or equivalents thereof for attaching the body to the target through a mounting structure (See 370, Claim 3) and supporting structures such as ribs on the body (See 330, Claim 6).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Farnsworth with the teaching of Kinner as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.  The connection element 370 and fins 330 are known elements in the art which function to connect two elements together and provide structural or aerodynamic support to the structure, respectively.  Such methods are known in the art and the inclusion of such elements or their equivalents on the Farnsworth reference would have been obvious at the effective filing date of the invention.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Tanner (US 6,848,366 B1).

Regarding claims 7 and 8, Tanner teaches a powdered substance container configured to contain powdered substance (See 20 and 36, Claim 7) and the container is configured to be retained within the body (See Figure 2, Claim 8).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Farnsworth with the teaching of Tanner as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  Tanner clearly shows the powdered substance container which can be retained within a body.  Such is a known technique which is obvious to use to improve the device of Farnsworth.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Gilbreath (US 8,523,185 B1).

Regarding claims 10-12, Gilbreath teaches a computer and software (See Figure 3, Claim 10), sensors integrated with the computer and software (See 30, Claim 11) and transmitting data from sensors to a computer (See Figures 19 and 20, Claim 12).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Farnsworth with the teaching of Gilbreath as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an indication of obviousness.  The teaching of Gilbreath clearly teaches a known method to provide sensors in a target which can detect the results of gun training and convey the results to users in remote locations.  This is a known technique.  The Farnsworth reference is ready for improvement wherein the application of this technique to the Farnsworth device would result in predictable results such as convey the results of targeting practice to remote computer users.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711